United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-4140
                                     ___________

Frederick L. Pitchford,               *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Daniel Madden Turbitt, United States * Eastern District of Arkansas.
Merit Systems Protection Board        *
Administrative Judge,                 *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                              Submitted: December 28, 2007
                                 Filed: January 14, 2008
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Frederick Pitchford appeals the district court’s1 dismissal of his lawsuit against
United States Merit Systems Protection Board administrative judge Daniel Turbitt.
Upon careful review of the record, see Casazza v. Kiser, 313 F.3d 414, 418 (8th Cir.
2002) (de novo standard of review), we affirm for the reasons stated by the district
court in its well-reasoned opinion, see 8th Cir. R. 47B.


      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.